FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                      FOR THE TENTH CIRCUIT                      August 19, 2015
                      _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
KARL GRANT LOSEE,

      Plaintiff-Appellant,

v.                                                 No. 14-4148
                                           (D.C. No. 2:11-CV-00080-TC)
DAVID MORRELL; PAUL                                  (D. Utah)
GARDNER; LARRY BUSSIO;
STEVEN TURLEY; LOWELL
CLARK; TOM PATTERSON;
HOLLY NEVILLE; ALFRED
BIGELOW; CRAIG BALLS; BILLIE
CASPER; TOM ANDERSON;
KERRY GALETKA; ANNA LEE
CARLSON; WAYNE BULKLEY;
REX TALBOT; JERRY POPE; C.
GALLEGOS; ROBERT RIGBY;
HEATHER HENRIE; MAYNA
FULLER-MYER,

      Defendants-Appellees,

and

WAYNE FREESTONE; DAVID
ANGERHOFER,

      Defendants.
                       _________________________________

                       ORDER AND JUDGMENT *

*
       The parties do not request oral argument, and the Court has
determined that oral argument would not materially aid our consideration
of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Thus, we
have decided the appeal based on the briefs.

                                                                 (continued)
                        _________________________________

Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Mr. Karl Losee is a state prisoner who sued under 42 U.S.C. § 1983,

alleging that the defendants violated his constitutional rights. The district

court dismissed the claims against Mr. Wayne Freestone and Mr. David

Angerhofer and granted summary judgment to the remaining defendants.

The district court entered final judgment on April 3, 2014. Mr. Losee

moved to alter or amend the judgment, and the district court denied the

motion. Eight days later, Mr. Losee appealed, but did not say whether he

was appealing the judgment or the order denying his motion to alter or

amend. We affirm.

                            Appeal of the Judgment

      The threshold issue involves the extent of our appellate jurisdiction.

In our view, jurisdiction is confined to review of the order denying the

motion to alter or amend.

      To appeal the underlying judgment, Mr. Losee had to file the notice

of appeal within 30 days of the entry of judgment. 1 Mr. Losee didn’t file

anything in this 30-day period. But 55 days after entry of the judgment, he


     Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
1
      Fed. R. App. P. 4(a)(1)(A).

                                       2
filed a motion to alter or amend the judgment, invoking Federal Rules of

Civil Procedure 59(e) and 60(b).

      This kind of motion can toll the time to file a notice of appeal

regarding the judgment, but only if the motion is filed within 28 days of

the entry of judgment. 2 This 28-day period had ended long before

Mr. Losee filed his motion.

      “Compliance with filing requirements is mandatory and

jurisdictional.” 3 We lack jurisdiction to review the judgment because (1)

Mr. Losee waited more than 30 days to file the notice of appeal and (2) his

post-judgment motion was not filed within the 28-day period. 4

       Appeal of the Order Denying the Motion to Alter or Amend

      But Mr. Losee filed the notice of appeal within 30 days of the denial

of his motion to alter or amend the judgment. Thus, we have jurisdiction to

review that ruling. 5

      In the motion, Mr. Losee argued that the district court had

“committed plain and fatal error in ordering the grant of summary

2
      See Fed. R. App. P. 4(a)(4)(A)(iv), (vi); Fed. R. Civ. P. 59(e).
3
      Vanderwerf v. SmithKline Beecham Corp., 603 F.3d 842, 845 (10th
Cir. 2010) (internal quotation marks omitted).
4
      See id. at 848.
5
     See Servants of Paraclete v. Does, 204 F.3d 1005, 1008 (10th Cir.
2000).


                                      3
judgment . . . since the defendants openly admitted guilt . . . and because

the pleadings filed, when viewed in the light most favorable to the

petitioner, . . . [were] enough to defeat summary judgment.” 6 In response,

the defendants argued that Mr. Losee had failed to show “an intervening

change in the controlling law, new evidence previously unavailable, or the

need to correct clear error or prevent manifest injustice.” 7 The district

court denied Mr. Losee’s motion, explaining that it had “thoroughly

revisited its Order granting summary judgment and [saw] no error, plain or

otherwise, that call[ed] into question the correctness of its ruling.” 8

      We review that ruling for abuse of discretion. 9 Applying this

standard, we conclude that the district court did not abuse its discretion

because (1) Rules 59(e) and 60(b) cannot be used to reargue points already

briefed and decided, 10 and (2) Mr. Losee’s argument consisted only of a


6
      R., Vol. 1 at 532.
7
      Id. at 538-39.
8
     Id. at 540. Mr. Losee also asked Judge Robert Shelby to consider the
motion to alter or amend even though his assigned judge was Judge Tena
Campbell, rather than Judge Shelby.
9
     See Barber ex rel. Barber v. Colo. Dep’t of Revenue, 562 F.3d 1222,
1228 (10th Cir. 2009).
10
      See Servants of Paraclete, 204 F.3d at 1012 (stating that a motion to
reconsider under Rule 59(e) “is not appropriate to revisit issues already
addressed or advance arguments that could have been raised in prior
briefing”); Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242
                                                                   (continued)
                                       4
single conclusory sentence saying that the district court should not have

granted the summary judgment motion. 11 Accordingly, we affirm the

district court’s order denying the motion to alter or amend the judgment.

Appellant’s Motion for Leave to Proceed Without Prepayment of Costs or

Fees is granted. Mr. Losee is reminded that he is obligated to continue

making partial payments until the entire fee has been paid.



                                   Entered for the Court




                                   Robert E. Bacharach
                                   Circuit Judge




(10th Cir. 2006) (“Rule 60(b) relief is not available to allow a party merely
to reargue issues previously addressed to the court.”).
11
       See Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010)
(stating that the district court did not abuse its discretion in denying a
motion under Rule 59(e) based only on conclusory statements); Barta v.
Long, 670 F.2d 907, 909 (10th Cir. 1982) (stating that the party invoking
Rule 60(b) could not rely on conclusory statements).

                                      5